Title: From George Washington to John Hancock, 16 December 1775
From: Washington, George
To: Hancock, John



Sir
Cambridge 16th December 1775

the information Containd in the above comeing So Many different ways, Corroborated by Severall vessells haveing Salid this day from Boston, I thought it my duty to transmit it to you, tho Halifax is the place given out for their destination, it is possible

they may be bound else where, I Shall communicate this inteligence to Governors Cooke & Trumbull, & to the Convention of Newyork for their government. I remain Sir Your Most Ob. H. St

Go: Washington

